UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM ABS-15G ASSET-BACKED SECURITIZER REPORT PURSUANT TO SECTION 15G OF THE SECURITIES EXCHANGE ACT OF 1934 Check the appropriate box to indicate the filing obligation to which this form is intended to satisfy: xRule 15Ga-1 under the Exchange Act (17 CFR 240.15Ga-1) for the reporting period April 1, 2013 to June 30, 2013 Date of Report (Date of earliest event reported) August 13, 2013 Commission File Number: NA Central Index Key Number: Andrew D. Reid (949) 270-9740 Name and telephone number, including area code, of the person to contact in connection with this filing. Indicate by check mark whether the securitizer has no activity to report for the initial period pursuant to Rule 15Ga-1(c)(1)o Indicate by check mark whether the securitizer has no activity to report for the quarterly period pursuant to Rule 15Ga-1(c)(2)(i)x Indicate by check mark whether the securitizer has no activity to report for the annual period pursuant to Rule 15Ga-1(c)(2)(ii)o REPRESENTATION AND WARRANTY INFORMATION Item 1.02 Periodic Filing of Rule 15Ga-1 Representations and Warranties Disclosure Pursuant to Rule 15Ga-1(c)(2), California Republic Funding, LLC, as the Depositor has indicated by check mark that there is no activity to report for the quarterly period ended June 30, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the reporting entity has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. California Republic Funding, LLC By: /s/ Andrew D. Reid Name: Andrew D. Reid Title: EVP, Chief Financial Officer Dated: August 13, 2013 Name of Issuing Entity Check if Registered Name of Originator Total Assets in ABS by Originator Assets That Were Subject of Demand Assets That Were Repurchased or Replaced Assets Pending Repurchase or Replacement (within cure period) Demand in Dispute Demand Withdrawn Demand Rejected (a) (b) (c ) (#) (d) ($) (e) (% of principal balance) (f) (#) (g) ($) (h) (% of principal balance) (i) (#) (j) ($) (k) (% of principal balance) (l) (#) (m) ($) (n) (% of principal balance) (o) (#) (p) ($) (q) (% of principal balance) (r) (#) (s) ($) (t) (% of principal balance) (u) (#) (v) ($) (w) (% of principal balance) (x) Asset Class:Automobile Receivables California Republic Auto Receivables Trust 2012-1 California Republic Bank 8,297 138,333,442.35 37% 0 0 0% 0 0 0% 0 0 0% 0 0 0% 0 0 0% 0 0 0% California Republic Auto Receivables Trust 2013-1 California Republic Bank 11,701 232,401,813.70 63% 0 0 0% 0 0 0% 0 0 0% 0 0 0% 0 0 0% 0 0 0% Total 19,998 370,735,256.05 100% 0 0 0% 0 0 0% 0 0 0% 0 0 0% 0 0 0% 0 0 0%
